Smith, Judge.
In Head v. CSX Transp., 271 Ga. 670 (524 SE2d 215) (1999), the Supreme Court reversed the judgment of this Court in Head v. CSX Transp., 235 Ga. App. 469 (508 SE2d 760) (1998). Therefore, our prior judgment in this appeal is vacated, and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the judgment of the trial court is reversed, and Head is entitled to a new trial as to all issues.

Judgment reversed.


McMurray, P. J., Andrews, P. J., Ruffin, Eldridge, Barnes and Ellington, JJ, concur.

Casey, Gilson & Williams, Robert E. Casey, Jr., James E. Gilson, Matthew P. Stone, Sandra Gray, for appellee.